DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-6, 9-14, and 17-18. Claims 7-8 and 15-16 were cancelled, claims 1-6, 9-14, and 17 were amended, and claim 18 was added in the response filed 6/24/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 3 should be amended to “supplying air to a cathode”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-14, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas (mental processes) without significantly more. 
The claim(s) recite(s) “a controller configured to…calculate a mass flow…, estimate humidity in air exhausted form the fuel cell through the air supply path, on a basis of a difference between the first mass flow rate and the second mass flow rate, and the mass flow rate of the oxygen consumption”, where the estimating process amounts to mental processes. While claims 9 and 17 are respectively directed toward a method performing the estimating and a fuel cell system comprising a circuit performing the estimating, all the independent claims essentially recite the above limitation, and are treated the same as claim 1 discussed herein.
This judicial exception is not integrated into a practical application because, while the claims also recite limitations of a fuel cell system, a first/second sensor (mass flow measuring unit/sensor), a controller that calculates a mass flow rate of oxygen consumption (using an ammeter) and outputs the estimated humidity to a speaker or a display, these additional elements are only recited at a high-level of generality; the additional elements do not limit the judicial exception to a particular machine or particular method. While the additional elements do link the judicial exception to a technical field, this technical field is not particular because the field is only recited in a generic sense. Further, the additional elements do not limit the judicial exception with or by use of a particular machine because the machine is only recited in a generic sense (thus not particular). In addition, these additional elements (mass flow measuring unit/sensor, a controller with an ammeter and speaker or display) relate to mere data gathering and displaying data.
MPEP 2106.05(b) Particular Machine provides guidance on the particularity or generality of element in a machine or apparatus. One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
In the instant case, the claims only refer to a fuel cell and an estimating/estimation in a generic sense, with no particularity. Fuel cell systems are known to have a multitude of specific configurations including different types (phosphoric acid fuel cells, polymer electrolyte membrane fuel cell, alkaline fuel cell, molten carbonate, solid-oxide), systems with a recirculation loop and systems without a recirculation loop, different sources of hydrogen (hydrogen from a compressed gas, hydrogen reformer connected to the hydrogen input, hydrogen obtained from a metal hydride tank) which may involve either mass flow controller or a regulator and all would influence how much humidity is present and how it is calculated.
To illustrate some of the aforementioned fuel cell systems characteristics and configurations, Cha, S (2016). Fuel Cell Fundamentals describes different types of fuel cells (Chapter 8), fuel cells with a reforming system and a metal hydride tank (Figure 10.1), and discusses the using hydrogen directly (from H2 storage) or a hydrogen carrier  (see sections 10.3 Fuel Delivery/Processing Subsystem, 10.3.1 Hydrogen Storage and 10.3.2 Using a H2 Carrier).
Because the claims only recite the additional elements in a high-degree of generality, this is not a Diamond v. Diehr situation that had specific parameters (time, temperature, etc.), specific equations (Arrhenius equation), and a specific solution (repeating a calculation to produce a cured mold). The present claims recite general parameters (“a first sensor”, “a second sensor”, etc.; not specific to any particular instance of operation of a fuel cell), general equation/relationships (“estimating humidity”), with no additional solution or application of the solution or equation. The claims do not describe how the humidity is estimated with any specifics, besides “on a basis”, nor describe how the estimated humidity is related to other aspects of the fuel cell system. Therefore, because the instant claims do not recite any specific characteristics or configurations of a fuel cell system or how the humidity is estimated, the instant claims do not integrate the judicial exception into a practical application or a particular method or machine because the additional elements do not impose any meaningful limits on practice the abstract idea.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the additional elements are merely data gathering at a high level of generality for a fuel cell. While the claims also recite outputting the estimated humidity to a speaker or a display, this limitation represents an extra-solution activity because it is a mere nominal or tangential addition to the claim.
As stated above, the only additional elements in the claim are a fuel cell and a data gathering elements. Because Cha, a reference book, teaches different types of fuel cells, fuel delivery systems, governing equations (which implies data gathering), Cha clearly teaches that fuel cell systems, as a whole, are well-understood, routine, and conventional because there are many different types, and without other specificity than the additional elements of “fuel cell” and data gathering steps (which can be any fuel cell and any type of estimator (including a non-automated estimator/controller such as a human), the additional elements do not amount to significantly more.
Therefore, because the claims do not recite additional elements that amount to significantly more than the judicial exceptions, the claims are not patent eligible subject under 35 USC 101.
In addition, dependent claims 2-6, 9-14, and 18 do not further add any additional elements that integrate the judicial exception into a particular machine or a particular method or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2012/0148927) in view of Kajiwara (US 2009/0162710) and Nogi et al. (US 2010/0233554).
Regarding claims 1 and 9, Jeon discloses a fuel cell system and method for providing a relative humidity and condensed water estimator for controlling condensed water drain (abstract). The relative humidity and condensed water estimator 10 (a controller) receives input signals of flow rate of ambient temperature, atmospheric pressure, atmospheric relative humidity (RH), stack current, flow rate of air supplied to a cathode of a stack [first sensor arranged at an inlet of an air supply path supplying air to cathode electrode, configured to detect a first flow rate of air supplied to the cathode electrode], air temperature at the inlet/outlet of the humidifier and the inlet/outlet of the stack, air pressure at the inlet/outlet of the humidifier and the inlet/outlet of the stack, cooling water temperature at the inlet/output of the stack, flow rate of hydrogen supplied to the anode of the stack, hydrogen temperature at the hydrogen supply line and the inlet/outlet of the stack, hydrogen pressure at the inlet/outlet of the stack, and an actuator signal including hydrogen blower speed and on/off state of hydrogen purge/drain valve ([0043]). That is, Jeon teaches acquiring/measuring the flow rate of air at an intake side of a fuel cell.
The estimator includes a cathode gas channel control unit which calculates the outflow of a cathode gas channel of the stack through PI control for estimating a target pressure (P3), and then calculates the air and water balance ([0013]). A cathode gas diffusion layer (CGDL) control unit (of the estimator) calculates the movement of air and water by diffusion and capillary phenomena of a gas diffusion layer by calculating the concentration of air and water ([0013]). A cathode catalyst layer (CCL) control unit calculates generated water, voltage (parameter: current, temperature, oxygen partial pressure, and hydrogen partial pressure), and residual water through an electrochemical reaction ([0013], [0056]). That is, Jeon relates parameters of the cathode exhaust (pressure), and calculates the generated water (which relates to air consumption).
The relative humidity and condensed water estimator may output signals including cathode relative humidity (RH) at the inlet/outlet of the stack and the inlet/outlet of the humidifier, anode relative humidity (RH) at the inlet/outlet of the stack, instantaneous and cumulative condensed water ratio of cathode/anode/humidifier (based on CWT, AWT, and SWT), membrane water content, oxygen/hydrogen partial pressure of cathode and anode catalyst layers, stack voltage, relative humidity of the cathode/anode catalyst layer, oxygen/hydrogen supercharging ratio, residual water of the stack (for each layer), and residual water of the humidifier (for each tube/shell) ([0044]). That is, Jeon estimates values including cathode relative humidity (air exhausted from the fuel cell through the air supply path), based on the input values of air intake flow rate, parameters of the cathode exhaust, and the calculated generated water.
While Jeon does not explicitly state that the input of a flow rate is a mass flow rate, consider the following. Jeon teaches performing a “mass balance” of oxygen, nitrogen, nitrogen, hydrogen, and water ([0011]). Therefore, in order to perform the mass balance, the mass of a flow is an important piece of information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to either use a mass flow rate sensor or determination unit in order to provide the necessary mass information to perform the mass balance.
While Jeon teaches using pressure of a cathode exhaust for its humidity estimation, Jeon does not explicitly disclose a second sensor arranged at an outlet of the air supply path configured to detect a second mass flow rate of air exhausted from the fuel cell. In addition, while Jeon teaches calculating a generated water amount (which is related to oxygen consumption), Jeon does not explicitly disclose calculating a mass flow rate of oxygen consumption by using current detected by an ammeter coupled with the controller.
Kajiwara teaches a fuel cell system comprising a controller for estimating an amount of water remaining in the fuel cell stack (abstract). The controller 60 receives input from sensors such as a current sensor 75 (an ammeter) for detecting an output current (FC current) of the fuel cell stack 40, a temperature sensor 76 for detecting a temperature (FC temperature) of the fuel cell stack 40, an air flow sensor 77 for detecting a flow rate of air flowing from a cathode outlet of the fuel cell stack 40, an air pressure sensor 78 for detecting a pressure of air flowing from the cathode outlet of the fuel cell stack 40 ([0031]). The controller further calculates an air consumption rate ([0058]), which is used in the humidity determination ([0059]) for a water balance calculation ([0011]). That is, Kajiwara teaches calculating/acquiring an oxygen consumption rate to determine a water generated rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a flow rate sensor in the cathode outlet of the fuel cell stack as taught by Kajiwara with the cathode outlet of Jeon for the purpose of having a device that directly measures the flow rate to be used in mass balances. Further, because Jeon teaches performing mass balances, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to either use a mass flow rate sensor or determination unit in order to provide the necessary mass information to perform the mass balance; and thereby have a second mass flow rate of an exhaust-side air on an exhaust side of the fuel cell.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the calculation and device used for the calculation of an air consumption rate as taught by Kajiwara with the system of Jeon for use in the mass balances involving oxygen and water. Therefore, because Jeon performing a mass balance of oxygen and water, Jeon uses a differences between a flow rate of intake gas and a flow rate of exhaust gas, and Kajiwara suggests determining a mass flow rate of oxygen consumption.
While Kajiwara suggests determining a mass flow rate of air consumption (and not explicitly a mass flow rate of oxygen consumption), it is noted that oxygen is part of air and Jeon suggests performing balances on oxygen ([0011]). Therefore, the combination suggests calculating a mass flow rate of oxygen consumption (because nitrogen in the air is not used to generate water). Therefore, the combination meets the limitation of estimating humidity in air exhausted from the fuel cell through the air supply path on a basis of a difference between the first mass flow rate and the second mass flow rate, and the mass flow rate of oxygen consumption. 
While modified Jeon teaches and suggests estimating humidity, modified Jeon does not explicitly disclose outputting the estimated humidity to a speaker or a display.
Nogi discloses a fuel cell system comprising a fuel cell 1 and a control device 3 (abstract). The control device includes an input section 23, such as a keyboard, and a display section 24, such as a monitor ([0163]). Nogi teaches that values for properties determined and computed by the control device 3 are displayed on the display section 24 ([0201]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display which displayer values from the control device as taught by Nogi with the estimated humidity of modified Jeon for the purpose of providing this information to a user or operator.
Regarding claims 2 and 10, modified Jeon discloses all of the claim limitations as set forth above. With regards to the limitation of “the controller is further configured to calculate a flow rate WVout of water vapor in the air exhausted from the fuel cell through the air supply path on a basis of an expression: WF2-(WF1-O2), in which WF2 denotes the second mass flow rate of the air exhausted from the fuel cell, WF1 denotes the first mass flow rate of the air supplied to the cathode electrode, and Ow denotes the mass flow rate of the oxygen consumption”, the Examiner notes that the expression is a material mass balance ([out]-[in-generated]). Jeon teaches performing mass balance equations of oxygen, nitrogen, hydrogen and water ([0011], [0056]). Therefore, because Jeon teaches performing mass balances on the elements, Jeon suggests performing a mass balance involving the exhaust air, inlet air, and water generated. In addition, Kajiwara suggests calculating an air consumption rate in order to calculate a water generated rate. Therefore, the combination of references renders obvious the claimed expression which is a mass balance involving exhaust air rate, inlet air rate, and air consumed rate/water generated rate.
Jeon further teaches estimating a relative humidity in the air exhausted from the fuel cell based on vapor flow in, air temperature, and liquid flow in (see Fig 4B, water balance calculation unit 34-2). Because Jeon teaches estimating the humidity of the air exhausted from the fuel cell based on these parameters, including the temperature and water/vapor flows, Jeon renders obvious the claim limitation of estimating the humidity based on these parameters and ratio of water vapor to amount of saturated water vapor.
Regarding claims 3-4 and 11-12, modified Jeon discloses all of the claim limitations as set forth above. Jeon further teaches using the air temperature at the inlet of the stack to calculate a vapor partial pressure, and a cathode relative humidity at the inlet of the stack ([0050]). Jeon further teaches performing liquid balance control by calculating the condensation rate of the cathode gas diffusion layer (inside the fuel cell) based on temperature and vapor concentration of the cathode gas diffusion layer ([0062]). Therefore, Jeon suggests acquiring a temperature of the fuel cell (i.e. the cathode gas diffusion layer that is inside the fuel cell), and using this parameter to determine a flow rate of water and water vapor in the air supplied to the cathode electrode air on the basis of this parameter. Kajiwara further teaches a temperature sensor 76 for detecting a temperature of the fuel cell stack ([0031]).
Regarding claims 5-6 and 13-14, modified Jeon discloses all of the claim limitations as set forth above. Jeon further teaches detection of atmospheric relative humidity (measure an amount of water vapor in the air supplied to the cathode electrode) ([0042]). Jeon teaches that in the calculations to determine the cathode relative humidity going into the fuel cell and leaving the fuel cell, a dry air flow in measurement is used along with a vapor flow in (see Figs 4A-5A). That is, Jeon measures the atmospheric relative humidity, and uses that parameter to determine a dry (no water) air flow and a vapor (water) flow in to the fuel cell stack. Therefore, because Jeon measures the relative humidity as well as the flow rate, Jeon subtracts a flow rate of water vapor in the air supplied to the cathode electrode (determined from the relative humidity) from a first flow rate in order to determine the dry air flow and vapor flow in to the fuel cell. With regards to using a mass flow rate, as set forth above, in order to perform the mass balance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to either use a mass flow rate sensor or determination unit in order to provide the necessary mass information to perform the mass balance.

Regarding claim 17, Jeon discloses a fuel cell system and method for providing a relative humidity and condensed water estimator for controlling condensed water drain (abstract). The relative humidity and condensed water estimator receives input signals of flow rate of ambient temperature, atmospheric pressure, atmospheric relative humidity (RH), stack current, flow rate of air supplied to a cathode of a stack [first sensor at an inlet of an air supply path supplying air to a cathode electrode], air temperature at the inlet/outlet of the humidifier and the inlet/outlet of the stack, air pressure at the inlet/outlet of the humidifier and the inlet/outlet of the stack, cooling water temperature at the inlet/output of the stack, flow rate of hydrogen supplied to the anode of the stack, hydrogen temperature at the hydrogen supply line and the inlet/outlet of the stack, hydrogen pressure at the inlet/outlet of the stack, and an actuator signal including hydrogen blower speed and on/off state of hydrogen purge/drain valve ([0043]). That is, Jeon teaches measuring the flow rate of air supplied to the cathode electrode of a fuel cell.
The estimator includes a cathode gas channel control unit which calculates the outflow of a cathode gas channel of the stack through PI control for estimating a target pressure (P3), and then calculates the air and water balance ([0013]). A cathode gas diffusion layer (CGDL) control unit (of the estimator) calculates the movement of air and water by diffusion and capillary phenomena of a gas diffusion layer by calculating the concentration of air and water ([0013]). A cathode catalyst layer (CCL) control unit calculates generated water, voltage (parameter: current, temperature, oxygen partial pressure, and hydrogen partial pressure), and residual water through an electrochemical reaction ([0013], [0056]). That is, Jeon relates parameters of the cathode exhaust (pressure), and calculates the generated water (which relates to air consumption).
The relative humidity and condensed water estimator may output signals including cathode relative humidity (RH) at the inlet/outlet of the stack and the inlet/outlet of the humidifier, anode relative humidity (RH) at the inlet/outlet of the stack, instantaneous and cumulative condensed water ratio of cathode/anode/humidifier (based on CWT, AWT, and SWT), membrane water content, oxygen/hydrogen partial pressure of cathode and anode catalyst layers, stack voltage, relative humidity of the cathode/anode catalyst layer, oxygen/hydrogen supercharging ratio, residual water of the stack (for each layer), and residual water of the humidifier (for each tube/shell) ([0044]). That is, Jeon estimates values including cathode relative humidity (air exhausted from the fuel cell through the air supply), based on the input values of air intake flow rate, parameters of the cathode exhaust, and the calculated generated water.
While Jeon does not explicitly state that the input of a flow rate is a mass flow rate, consider the following. Jeon teaches performing a “mass balance” of oxygen, nitrogen, nitrogen, hydrogen, and water ([0011]). Therefore, in order to perform the mass balance, the mass of a flow is an important piece of information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to either use a mass flow rate sensor in order to provide the necessary mass information to perform the mass balance.
While Jeon teaches calculating a generated water amount (which is related to oxygen consumption), Jeon does not explicitly disclose [circuitry configured to] calculate a mass flow rate of oxygen consumption in the fuel cell by using current, detected by an ammeter coupled with the circuitry, generated in the fuel cell.
Kajiwara teaches a fuel cell system comprising a controller for estimating an amount of water remaining in the fuel cell stack (abstract). The controller 60 receives input from sensors such as a current sensor 75 (an ammeter) for detecting an output current (FC current) of the fuel cell stack 40, a temperature sensor 76 for detecting a temperature (FC temperature) of the fuel cell stack 40, an air flow sensor 77 for detecting a flow rate of air flowing from a cathode outlet of the fuel cell stack 40, an air pressure sensor 78 for detecting a pressure of air flowing from the cathode outlet of the fuel cell stack 40 ([0031]). The controller further calculates an air consumption rate ([0058]), which is used in the humidity determination ([0059]) for a water balance calculation ([0011]). That is, Kajiwara teaches calculating/acquiring an air consumption rate to determine a water generated rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the calculation and device used for the calculation of an air consumption rate as taught by Kajiwara with the system of Jeon for use in the mass balances involving oxygen and water. Therefore, because Jeon performing a mass balance of oxygen and water, Jeon uses a differences between a flow rate of intake gas and a flow rate of exhaust gas, and Kajiwara suggests determining a mass flow rate of air consumption. 
While Kajiwara suggests determining a mass flow rate of air consumption (and not explicitly a mass flow rate of oxygen consumption), it is noted that oxygen is part of air and Jeon suggests performing balances on oxygen ([0011]). Therefore, the combination suggests determining an oxygen consumption rate (because nitrogen in the air is not used to generate water). Therefore, the combination meets the limitation of estimating humidity in the air exhausted from the fuel cell through the air supply path, on a basis of a difference between a first mass flow rate and the second mass flow rate, and the mass flow rate of oxygen consumption. 
While Jeon discloses estimators and controllers that send signals ([0042], [0044]), Jeon does not explicitly disclose the estimators or controllers involving circuitry. However, because the estimators and controllers send signals, it is considered that these devices require circuitry in order to perform the function of sending and receiving signals.
However, even if it is not interpreted that the estimators and controllers of Jeon read on the limitation of circuitry, considered the following. Kajiwara teaches a controller 60 involving a CPU, memory unit, and input and output interfaces ([0030]). Therefore, it is considered that Kajiwara discloses circuitry, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CPU, memory unit, and input/output interfaces of Kajiwara as the controllers in Jeon for the purpose of providing the necessary electrical circuits to perform their functions.
While modified Jeon teaches and suggests estimating humidity, modified Jeon does not explicitly disclose outputting the estimated humidity to a speaker or a display.
Nogi discloses a fuel cell system comprising a fuel cell 1 and a control device 3 (abstract). The control device includes an input section 23, such as a keyboard, and a display section 24, such as a monitor ([0163]). Nogi teaches that values for properties determined and computed by the control device 3 are displayed on the display section 24 ([0201]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display which displayer values from the control device as taught by Nogi with the estimated humidity of modified Jeon for the purpose of providing this information to a user or operator.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2012/0148927) in view of Kajiwara (US 2009/0162710) and Nogi et al. (US 2010/0233554), as applied to claim 1 above, and further in view Logan (US 2006/0263652).
Regarding claim 18, modified Jeon discloses all of the claim limitations as set forth above. While modified Jeon teaches estimating the humidity in air exhausted from the fuel cell (see rejection of claim 1 above), modified Jeon does not explicitly disclose wherein the controller is configured to control humidity in air, through the air supply path, supplied to the cathode electrode of the fuel cell on a basis of the estimated humidity.
Logan teaches an operating strategy for a fuel cell system that controls the hydration level of the membranes in the fuel cells and achieves a desired operational performance (abstract). A controller 32 monitors various operating parameters of fuel cell system 20 and adjusts these operating parameters to achieve the desired state of hydration ([0043]). Controller 32 commands, as needed, the various components of fuel cell system 20 to operate in the manner that causes the cathode gas within the cathode flow path to match a targeted inlet and outlet relative humidity so that the desired state of hydration of the membranes is achieved ([0043]). Because Logan teaches monitoring the outlet relative humidity as well ([0043]), Logan suggests controlling the humidity in the air supplied to the cathode electrode on a basis of the estimated humidity from the air exhausted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of controlling the humidity in the inlet air on the basis of the outlet air as suggested by Logan with the method and estimating of humidity of modified Jeon for the purpose of achieving a desired state of hydration.

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 
Applicant argues the amendments to claims 1, 9, and 17 (namely, the first sensor, the second sensor, and “output[ting] the estimated humidity to a speaker or a display”) are not mental processes and cannot be performed by a human mind, and therefore argue the 101 rejection should be withdrawn.
This is not considered persuasive. As set forth above, the first sensor and the second sensor, while linking the judicial exception to a technical field, these sensors are generic, and do not limit the judicial exception to a particular machine.
In addition, these additional elements (first and second sensors, a controller with an ammeter and speaker or display) relate to mere data gathering and displaying data, and do not apply any meaningful limits on the practice of the judicial exception (estimating humidity).
While the claims also recite outputting the estimated humidity to a speaker or a display, this limitation represents an extra-solution activity because it is a mere nominal or tangential addition to the claim. The display of data is not considered a meaningful limit on the practice of the judicial exception.

Applicant argues the amendment is further distinguished over the prior art because the prior art fails to disclose or suggest at least “a controller…estimating humidity…,on a basis of a difference between the first mass flow rate and the second mass flow rate, and the mass flow rate of oxygen consumption, and output the estimated humidity to a speaker or a display”.
This is not considered persuasive. Jeon in view of Kajiwara render obvious the controller estimating humidity for the reasons set forth previously and above. With regards to “output the estimated humidity to a speaker or a display”, newly cited reference, Nogi, is relied upon to address these limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725